EXHIBIT 10.1

AMENDMENT TO TAX SHARING AND

INDEMNIFICATION AGREEMENT

This AMENDMENT (“Amendment”) to the TAX SHARING AND INDEMNIFICATION AGREEMENT
signed on November 17, 2011, and effective as of November 21, 2011, by and
between MII and MVWC (the “TSIA”) is entered into on this 2nd day of August,
2012, by and between MARRIOTT INTERNATIONAL, INC., a Delaware corporation
(“MII”), and MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware corporation
(“MVWC”). Capitalized terms used herein but not defined shall have the meaning
ascribed to them in the TSIA.

WHEREAS, Section 2.03(b) of the TSIA provides, in part, that MVWC, MVW US and/or
the applicable Subsidiary of MVW US shall prepare consistently with the
Allocation (as adjusted to reflect any written comments by MVW US that were
accepted by MII) an IRS Form 8883 (and any similar forms required by applicable
state and local Tax laws) for MORI and any corporate subsidiary of MORI for
which a 338(h)(10) Election is made (such IRS Form 8883 and any similar forms
required by applicable state and local Tax laws, the “Tax Forms”), and promptly
deliver copies of the Tax Forms to MII for MII’s review and approval.

WHEREAS, Section 2.03(c) of the TSIA provides, in part, that MVW US and each
other member of the MVWC Group, except as required pursuant to a Final
Determination, shall not take, or cause to be taken, any action that would be
inconsistent with the final Allocation in any Tax Return, audit, litigation or
otherwise.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Amendment, MII and MVWC hereby agree that the TSIA
be, and hereby is, amended as follows:

 

1. Tax Filings With Respect to the Allocation. Notwithstanding Sections 2.03(b)
and (c) of the TSIA, MII acknowledges and agrees that (a) none of MVWC, MVW US
or any applicable Subsidiary of MVW US or other member of the MVWC Group is
obligated to file any Tax Forms consistently with the Allocation as it relates
to the value between and among “domestic” entities as defined in section
7701(a)(4) of the Internal Revenue Code, and (b) none of MVWC, MVW US or any
applicable Subsidiary of MVW US is obligated to promptly deliver any copies of
the Tax Forms to MII for MII’s review and approval with respect to such
allocation. MVWC acknowledges and agrees that nothing in this Amendment is
intended to permit MVWC, MVW US or any applicable Subsidiary of MVW US or other
member of the MVWC Group to use a total enterprise value or an allocation of
value to the total “domestic” entities that is inconsistent with the Allocation.

 

2. No Tainting Act. MII agrees that no act or omission of MVWC, MVW US or any
applicable Subsidiary of MVW US or other member of the MVWC Group authorized by
or within the scope of paragraph 1 above, shall constitute a Tainting Act as
defined in the TSIA.



--------------------------------------------------------------------------------

3. No Waiver. Except as otherwise provided in paragraph 1 above, MII and MVWC
mutually agree that this Amendment does not constitute a waiver under
Section 8.08 of the TSIA by the parties of any of their rights under the TSIA.

 

4. Other Provisions. MII and MVWC agree that, except as specifically modified by
this Amendment, all provisions of the TSIA remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:   /s/ John E. Geller Jr.   Name:
John E. Geller Jr.   Title: Executive Vice President

 

MARRIOTT INTERNATIONAL, INC. By:   /s/ Carl T. Berquist   Name: Carl T. Berquist
  Title: EVP & CFO

 

2